Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, alone or in combination, fails to show or suggest the polymer mesh for securing to a mine roof strata for skin control comprising:  at least one pair of substantially parallel solid bands having a length that extends in one of the machine and cross-machine directions, each of the solid bands having a width of at least about 2.5 inches, the pair of solid bands being separated by a distance of at least the diameter of the an applicable bolt to create an elongated reinforced aperture between the bands, said reinforced aperture being traversed by the plurality of polymer strands that run transverse to the direction of the bands. The closest prior art, Collins (US 7,166,349) discloses a polymer mesh; however, is silent to the bands having a width of at least about 2.5 inches, the pair of solid bands being separated by a distance of at least the diameter of the an applicable bolt to create an elongated reinforced aperture between the bands.
As to claim 11, the prior art of record, alone or in combination, fails to show or suggest the polymer mesh for securing to a mine roof strata for skin control comprising: a plurality of pairs of solid reinforcing bands in spaced relationship in one of the machine and cross-machine directions, each of the solid reinforcing bands in the 
As to claim 14, the prior art of record, alone or in combination, fails to show or suggest the polymer mesh for securing to a mine roof strata for skin control comprising: at least one pair of substantially parallel solid bands having a length that extends in one of the machine and cross-machine directions, the pair of solid bands each having a width of at least about 2.5 inches and being separated by a distance both of which are sized to accommodate the a size of the associated steel plates such that at least two opposed sides of said plates rest on top of the bands.   The closest prior art, Collins (US 7,166,349) discloses a polymer mesh; however, is silent to the pair of solid bands each having a width of at least about 2.5 inches and being separated by a distance both of which are sized to accommodate the a size of the associated steel plates such that at least two opposed sides of said plates rest on top of the bands. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL